                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

RODNEY READY, #46987                                                         PLAINTIFF

v.                                                   CIVIL NO. 1:19-cv-526-LG-RHW

MISSISSIPPI DEPARTMENT OF
CORRECTIONS, MALIKA RUSH,
KIMBERLY ECHOLS, JEREMY
ST. JULIAN, FALISHA MCCLENDON,
AND LYNDO RAMERO                                                         DEFENDANTS

     ORDER DISMISSING PLAINTIFF’S COMPLAINT AS MALICIOUS

       BEFORE THE COURT is pro se Plaintiff Rodney Ready’s Complaint [1] filed

pursuant to 42 U.S.C. § 1983.     Ready is presently an inmate of the Mississippi

Department of Corrections incarcerated at the South Mississippi Correctional

Institution in Leakesville, Mississippi.    Ready is proceeding in forma pauperis. See

Order [7].

       The Prison Litigation Reform Act, 28 U.S.C. § 1915(e)(2) (as amended),

applies to prisoners proceeding in forma pauperis, and provides that “the court shall

dismiss the case at any time if the court determines that . . . (B) the action or appeal

– (i) is frivolous or malicious; (ii) fails to state a claim on which relief may be

granted; or (iii) seeks monetary relief against a defendant who is immune from such

relief.” Since Ready is a prisoner proceeding in forma pauperis, his Complaint is

subject to the case-screening procedures set forth in 28 U.S.C. § 1915 (e)(2).

       Ready’s Complaint [1] is a duplication of the claims he previously litigated in

Ready v. Miss. Dep’t of Corr., no. 1:19-cv-40 (S.D. Miss. May 15, 2019).      In the
previous case, the Court dismissed Ready’s § 1983 claims with prejudice.       Id.

Ready admits in his Complaint [1] that he pursued these same claims in his

previous case, civil action number 1:19-cv-40.        See Compl. [1] at 10 (CM/ECF

pagination).

      “An action may be dismissed as malicious if it duplicates claims raised by the

same plaintiff in previous or pending litigation.” Emmett v. Hawthorn, 459 F. App’x

490, 491 (5th Cir. 2012) (citation omitted). A district court has “broad discretion”

in dismissing a complaint as malicious. Blakely v. Evans, 574 F. App’x 420, 420

(5th Cir. 2014). Ready’s Complaint [1] is malicious in that it duplicates the

allegations presented in Ready v. Miss. Dep’t of Corr., no. 1:19-cv-40 (S.D. Miss. May

15, 2019). Ready is entitled to “one bite at the litigation apple—but not more.”

See Pittman v. Moore, 980 F.2d 994, 995 (5th Cir. 1993).

      IT IS, THEREFORE, ORDERED AND ADJUDGED that pro se Plaintiff

Rodney Ready’s Complaint [1] is DISMISSED WITH PREJUDICE as malicious

pursuant to 28 U.S.C. § 1915 (e)(2)(B)(i).

      SO ORDERED AND ADJUDGED this the 3rd day of September, 2019.

                                                 s/   Louis Guirola, Jr.
                                                 LOUIS GUIROLA, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                             2
